Exhibit 10.1

THE GAP, INC. 2011 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective as of February 26, 2014)


THE GAP, INC., having adopted The Gap, Inc. 2011 Long-Term Incentive Plan
(formerly known as the “1996 Stock Option and Award Plan” and the “2006
Long-Term Incentive Plan”) (the “Plan”) effective as of March 26, 1996, and
having amended the Plan on several subsequent occasions, hereby amends and
restates the Plan in its entirety, effective as of February 26, 2014, as
follows:


SECTION 1
BACKGROUND, PURPOSE AND DURATION


1.1 Background. The Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, SARs, Restricted Stock, Unrestricted Stock, Performance
Units, Performance Shares, and Stock Units.


1.2 Purpose of the Plan. The Plan is intended to increase incentive and to
encourage Share ownership on the part of Employees, Consultants and Nonemployee
Directors. The Plan also is intended to further the growth and profitability of
the Company and to permit the payment of compensation that qualifies as
performance-based compensation under Section 162(m) of the Code.


1.3 Duration. This amended and restated Plan is effective as of February 26,
2014 and shall remain in effect thereafter unless terminated earlier under
Section 11. However, without further stockholder approval, no Incentive Stock
Option may be granted under the Plan after February 16, 2021.


SECTION 2
DEFINITIONS


The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:


2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.


2.2 “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.


2.3 “Applicable Laws” means the requirements relating to the administration of
equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Shares are listed or quoted and the




--------------------------------------------------------------------------------



applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.


2.4 “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Unrestricted Stock, Performance Units, Performance Shares, or Stock Units.


2.5 “Award Agreement” means the written agreement (which may be electronic)
setting forth the terms and conditions applicable to each Award granted under
the Plan.


2.6 “Board” or “Board of Directors” means the Board of Directors of the Company.


2.7 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.


2.8 “Committee” means the committee appointed by the Board (pursuant to Section
3.1) to administer the Plan. Unless otherwise determined by the Board, the
Compensation and Management Development Committee of the Board shall constitute
the Committee.


2.9 “Common Stock” means the common stock of the Company.


2.10 “Company” means The Gap, Inc., a Delaware corporation, or any successor
thereto.


2.11 “Consultant” means any consultant, independent contractor, director of an
Affiliate, or other person who provides significant services to the Company or
an Affiliate, but who is neither an Employee nor a Director.


2.12 “Deferral Period” means the period of time during which Stock Units,
Performance Units, or Performance Shares are subject to deferral limitations
under Section 9.


2.13 “Determination Date” means, as to a Performance Period, the latest date
possible that will not jeopardize an Award’s qualification as “performance-based
compensation” under Section 162(m) of the Code.


2.14 “Director” means any individual who is a member of the Board.


2.15 “Disability” means a permanent and total disability within the meaning of
Code Section 22(e)(3), provided that in the case of Awards other than Incentive
Stock Options, the Committee in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Committee from time to time.


2.16 “Dividend Equivalents” means a right entitling the Participant to receive
amounts equal to the ordinary dividends paid on the Company’s Shares from time
to time. The Committee shall determine at the time of grant whether Dividend
Equivalents shall be settled in cash or Shares,




--------------------------------------------------------------------------------



the time or times at which they shall be settled, and such other vesting or
forfeiture provisions and other terms and conditions as the Committee, in their
sole discretion, deem appropriate. Notwithstanding the foregoing, (a) unless
otherwise determined by the Committee, no Dividend Equivalents shall be granted
to any Participant the Committee believes is likely to be a “covered employee”
as defined under Code Section 162(m)(3) when taxable income is recognized
pursuant to the Dividend Equivalent or its related Award to the extent such
grant would cause the compensation represented by the Dividend Equivalent or its
related Award not to constitute performance-based compensation under Section
162(m) of the Code, and (b) unless otherwise determined by the Committee, no
Dividend Equivalent right shall be granted to the extent such grant could result
in the payment of any tax under Code Section 409A.


2.17 “Employee” means any employee of the Company or an Affiliate. A person
shall not cease to be an Employee in the case of (i) any leave of absence
approved by the Company or the employing Affiliate or (ii) transfers between
locations of the Company or between the Company, any Affiliate, or any
successor. Neither service as a Director nor payment of a director’s fee by the
Company shall be sufficient to constitute “employment” by the Company.


2.18 “Exchange Program” means a program established by the Committee (i)
providing for the repurchase of outstanding and unexercised Options or Stock
Appreciation Rights by the Company whether in the form of a cash payment or
otherwise or (ii) under which outstanding Awards are amended to provide for a
lower Exercise Price or surrendered or cancelled in exchange for (a) Awards with
a lower Exercise Price, (b) a different type of Award or awards under a
different equity incentive plan, (c) cash, or (d) a combination of (a), (b)
and/or (c). Notwithstanding the preceding, the term Exchange Program does not
include any (i) action described in Section 4.3 or any action taken in
connection with a change in control transaction nor (ii) transfer or other
disposition permitted under Section 10.5. For the purpose of clarity, each of
the actions described in the prior sentence, none of which constitute an
Exchange Program, may be undertaken (or authorized) by the Committee in its sole
discretion without stockholder approval.


2.19 “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.


2.20 “Fair Market Value” means the fair market value of a Share on a particular
date, as determined by the Committee in good faith. Unless otherwise determined
by the Committee, the fair market value shall be the closing stock price of
Shares as reported
on the New York Stock Exchange (NYSE) on the relevant date (or, if no closing
stock price is reported for the relevant date, on the last trading day for which
a closing stock price of Shares is reported on the NYSE).


2.21 “Fiscal Year” means the fiscal year of the Company.


2.22 “Grant Date” means, with respect to an Award, the date that the Award was
granted. The Grant Date of an Award shall not be earlier than the date the Award
is approved by the Committee.






--------------------------------------------------------------------------------



2.23 “Incentive Stock Option” means an Option to purchase Shares which is
designated as an Incentive Stock Option and that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Code Section 422 and the regulations promulgated thereunder.


2.24 “Nonemployee Director” means a Director who is not an Employee.


2.25 “Nonqualified Stock Option” means an option to purchase Shares that by its
terms does not qualify or is not intended to qualify as an Incentive Stock
Option.


2.26 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.


2.27 “Parent” means a “parent corporation,” of the Company whether now or
hereafter existing, as defined in Code Section 424(e).


2.28 “Participant” means an Employee, Consultant, or Nonemployee Director who
has an outstanding Award.


2.29 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) pursuant to Section 5 to be applicable to a
Participant with respect to an Award.


2.30 “Performance Period” means any Fiscal Year or such other period as
determined by the Committee in its sole discretion during which performance
objectives or other vesting criteria must be met.


2.31 “Performance Share” means an Award of Performance Shares granted to a
Participant pursuant to Section 9.


2.32 “Performance Unit” means an Award of Performance Units granted to a
Participant pursuant to Section 9.
 
2.33 “Period of Restriction” means the period during which Shares of Restricted
Stock, Unrestricted Stock, Stock Units, Performance Units, or Performance Shares
are subject to forfeiture and/or restrictions on transferability and therefore,
the Shares covered by the Award are subject to a substantial risk of forfeiture.
As provided in Section 8 and 9, such restrictions may be based on the passage of
time, the achievement of target levels of performance, or the occurrence of
other events as determined by the Committee, in its discretion.


2.34 “Plan” means The Gap, Inc. 2011 Long-Term Incentive Plan, as set forth in
this instrument and as hereafter amended from time to time.


2.35 “Restricted Stock” means an Award granted to a Participant pursuant to
Section 8.


2.36 “Retirement” shall, in the case of an Employee, have the meaning, if any,
set forth in the Employee’s Award Agreement; provided, however, that with
respect to Awards granted prior to




--------------------------------------------------------------------------------



May 17, 2011, “Retirement” shall have the meaning set forth in GapShare (the
Company’s “401(k)” plan) as of the Grant Date of the applicable Award. With
respect to an Award granted to a person who is a Consultant at the time of
grant, no Termination of Service shall be deemed to be on account of
“Retirement”. With respect to a Nonemployee Director, “Retirement” means a
Termination of Service at or after the age of 72 or such other meaning provided
by the Committee in an Award Agreement.


2.37 “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.


2.38 “Section 16 Person” means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act.


2.39 “Shares” means the shares of the Company’s common stock, $0.05 par value.


2.40 “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, that pursuant to Section 7 is designated as a
SAR.


2.41 “Stock Unit” means an Award of Stock Units granted pursuant to Section 9.


2.42 “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company as the corporation at the top of the chain, but only
if each of the corporations below the Company (other than the last corporation
in the unbroken chain) then owns stock possessing fifty percent (50%) or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.


2.43 “Tax Obligations” means tax and social insurance liability obligations and
requirements in connection with the Awards, including, without limitation, (a)
all federal, state, and local taxes (including the Participant’s FICA
obligation) and all non-U.S. taxes that are required to be withheld by the
Company or the employing Affiliate, and (b) any other Company (or employing
Affiliate) taxes the responsibility for which (i) the Participant has agreed to
bear or (ii) where permitted by governing authorities outside the U.S., taxes
the Company may choose to pass on to Participants, in each case with respect to
the applicable Award (including on the grant, vesting or exercise thereof or
purchase or issuance of Shares thereunder).


2.44 “Termination of Service” means (a) in the case of an Employee, a cessation
of the employee-employer relationship between the Employee and the Company or an
Affiliate for any reason, including, but not by way of limitation, a termination
by resignation, discharge, death, Disability, Retirement, or the disaffiliation
of an Affiliate, but excluding any such termination where there is a
simultaneous (i) reemployment of the individual by the Company or an Affiliate,
or (ii) with respect to Awards (other than Incentive Stock Options) granted on
or after January 28, 2003, engagement of the consulting services of the
individual by the Company or an Affiliate; (b) in the case of a Consultant, a
termination of the service relationship between the Consultant and the Company
or an Affiliate for any reason, including, but not by way of limitation, a
termination by resignation, discharge, death, Disability, or the disaffiliation
of an Affiliate, but excluding any such termination where there is a
simultaneous (i) re-engagement of




--------------------------------------------------------------------------------



the services of the individual by the Company or an Affiliate, or (ii) with
respect to Awards granted on or after January 28, 2003, employment of the
individual by the Company or an Affiliate; and (c) in the case of a Nonemployee
Director, a cessation of the Director’s service on the Board for any reason,
including, but not by way of limitation, a termination by resignation, death,
Disability, Retirement or non-reelection to the Board, but excluding, with
respect to Awards granted on or after May 17, 2011, any such cessation where
there is a simultaneous (i) re-engagement of the services of the individual by
the Company or an Affiliate, or (ii) employment of the individual by the Company
or an Affiliate.


2.45 “Unrestricted Stock” means an Award granted to a Participant pursuant to
Section 8.


SECTION 3
ADMINISTRATION


3.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of not less than two (2) Directors who shall be
appointed from time to time by, and shall serve at the pleasure of, the Board.
The Committee shall be comprised solely of Directors who both are (a)
“non-employee directors” under Rule 16b-3, and (b) “outside directors” under
Code Section 162(m).


3.2 Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. Subject to the
provisions of the Plan, the Committee shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including, but not limited to, the power to (a) determine which Employees and
Consultants shall be granted Awards, (b) prescribe the terms and conditions of
such Awards or amendments thereto, (c) determine which Nonemployee Directors
shall be granted Awards and the terms and conditions thereof, provided that such
Awards shall be subject to Board approval if so required by the Committee
Charter, (d) interpret the Plan and the Awards, (e) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees, Consultants and Nonemployee Directors who are foreign nationals or
employed outside of the United States, (f) implement an Exchange Program, (g)
implement or permit (i) an action described in Section 4.3, and/or (ii) a
transfer or other disposition permitted under Section 10.5, (h) adopt rules for
the administration, interpretation and application of the Plan as are consistent
therewith, and (i) interpret, amend or revoke any such rules. Notwithstanding
the preceding, the Committee shall not implement an Exchange Program without the
approval of the holders of a majority of the Shares that are present in person
or by proxy and entitled to vote at any Annual or Special Meeting of
Shareholders of the Company. With respect to Nonemployee Directors, all
references in the Plan to the Committee’s discretion shall be subject to this
Section 3.2 and shall require Board approval if so required by the Committee
Charter.


3.3 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more Directors or officers of the
Company; provided, however, that the Committee may not delegate its authority
and powers (a) with respect to Section 16 Persons, or (b) in any way which would
jeopardize the Plan’s qualification under Code Section 162(m) or Rule 16b-3.




--------------------------------------------------------------------------------





3.4 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.


SECTION 4
SHARES SUBJECT TO THE PLAN,
NONEMPLOYEE DIRECTOR LIMIT


4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under the Plan shall not exceed the
sum of (a) 123,341,342 and (b) the number of Shares (not to exceed 40,225,653)
that remain available for grant under the Company’s 2002 Stock Option Plan as of
the date of obtaining shareholder approval of the amended and restated Plan on
May 9, 2006, (c) any Shares (not to exceed 28,019,786) that otherwise would have
been returned to the 2002 Stock Option Plan after May 9, 2006 on account of the
expiration, cancellation, or forfeiture of Awards granted thereunder, and (d)
25,000,000 Shares. For purposes of this Section 4.1, effective with respect to
Awards granted on or after the May 17, 2011, each Award other than an Option or
SAR shall reduce the number of Shares available for Awards under the Plan by 2
Shares for each Share covered by the Award in lieu of the 3-to-1 Share counting
rule that applied under the Plan prior to such date. With respect to SARs and
Options, the number of Shares which shall cease to be available under the Plan
shall equal the total number of Shares covered by each SAR or Option, as
evidenced in the applicable Award Agreement. To the extent an Award under the
Plan (other than a SAR or Option) is paid out in cash rather than Shares, such
cash payment will not result in reducing the number of Shares available for
issuance under the Plan (and in the case of Options or SARs shall reduce the
number of Shares available for issuance under the Plan by the number of Shares
having a Fair Market Value equal to the cash delivered). Subject to adjustment
provided in Section 4.3, the maximum number of Shares that may be issued upon
the exercise of Incentive Stock Options shall equal the aggregate Share number
stated in this Section 4.1, plus, to the extent allowable under Section 422 of
the Code, any Shares that become available for issuance under the Plan under
Section 4.2. Shares granted under the Plan may be either authorized but unissued
Shares or treasury Shares.


4.2 Lapsed Awards. To the extent an Award expires or is cancelled without having
been exercised, or is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Unrestricted Stock, Performance Units, Performance
Shares, or Stock Units is forfeited to or repurchased by the Company, the
unpurchased Shares (or for Awards other than Options and SARs, the forfeited or
repurchased Shares) which were subject thereto plus the number of additional
Shares, if any, that counted against Shares available for issuance under the
Plan in respect thereof using the Share counting rule in effect at the time the
applicable Award was granted will become available for future grant or sale
under the Plan (unless the Plan has terminated). Notwithstanding the foregoing,
and except with respect to shares of Restricted Stock that are forfeited rather
than vesting, Shares that have actually been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan. Shares used to pay the tax and/or exercise price of
an Award will not become available for future grant or sale under the Plan.




--------------------------------------------------------------------------------





4.3 Adjustments in Awards and Authorized Shares. In the event of a dividend or
other distribution (whether in the form of cash, Shares, other securities, or
other property), merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock split, reverse stock split, split-up, spin-off,
Share combination, repurchase, or exchange of Shares or other securities of the
Company or other significant corporate transaction, or other significant change
affecting the Shares, the Committee shall adjust the number, kind and class of
securities which may be delivered under the Plan, the number, class, kind and
price of securities subject to outstanding Awards, and the numerical limits of
Sections 4.4, 6.1, 7.1.1, 8.1 and 9.1 in such manner as the Committee (in its
sole discretion) shall determine to be appropriate to equitably adjust such
Awards. Notwithstanding the preceding, the number of Shares subject to any Award
always shall be a whole number. Notwithstanding the foregoing, all adjustments
under this Section 4.3 shall be made in a manner that does not result in
taxation under Code Section 409A or, for the avoidance of doubt, loss of the
performance-based compensation exception under Code Section 162(m).


4.4 Limit on Nonemployee Director Awards. No Nonemployee Director shall be
granted Awards in any fiscal year of the Company having an aggregate Grant Date
value in excess of $500,000. For this purpose, Restricted Stock, Unrestricted
Stock, Performance Units, Performance Shares and Stock Units shall be valued
based on the Fair Market Value on the Grant Date of the maximum number of Shares
covered thereby (or the maximum dollar value thereof with respect to Awards
denominated in dollars) and Options and SARs shall be valued using a
Black-Scholes or other accepted valuation model, in each case, using reasonable
assumptions. The limits set forth in Sections 6.1, 7.1.1, 8.1 and 9.1 shall not
apply to Nonemployee Directors.


SECTION 5
PERFORMANCE GOALS


5.1 Establishment of Performance Goals. For each Performance Period, on or
before the applicable Determination Date, the Committee shall establish and set
forth in writing the Performance Goals, if any, and any particulars, components
and adjustments relating thereto, applicable to each Participant. The
Performance Goals, if any, will be objectively measurable and will be based upon
the achievement of a specified percentage or level in one or more of the
following objectively defined and non-discretionary factors preestablished by
the Committee in accordance with Code Section 162(m): (a) comparable store sales
growth; (b) earnings; (c) earnings per share; (d) return on equity; (e) return
on net assets; (f) return on invested capital; (g) gross sales; (h) net sales;
(i) net earnings; (j) free cash flow; (k) total shareholder return; (l) stock
price; (m) gross margin; (n) operating margin; (o) market share; (p) inventory
levels; (q) expense reduction; (r) employee turnover; and (s) any combination of
the above.


5.2 Committee Discretion on Performance Goals. As determined in the discretion
of the Committee, the Performance Goals for any Performance Period may to the
extent consistent with the performance-based compensation exception under Code
Section 162(m) (a) differ from Participant to Participant and from Award to
Award, (b) be based on the performance of the Company as a whole or the
performance of a specific Participant or one or more subsidiaries, divisions,
departments, regions, stores, segments, products, functions or business units of
the




--------------------------------------------------------------------------------



Company, (c) be measured on a per share, per capita, per unit, per square foot,
per employee, per store basis, and/or other objective basis (d) be measured on a
pre-tax or after-tax basis, and (e) be measured on an absolute basis or in
relative terms (including, but not limited to, the passage of time and/or
against other companies, financial metrics and/or an index). Without limiting
the foregoing, and for the avoidance of doubt except as would be inconsistent
with the performance-based compensation exception under Code Section 162(m), the
Committee shall adjust any performance criteria, Performance Goal or other
feature of an Award that relates to or is wholly or partially based on the
number of, or the value of, any stock of the Company, to reflect any stock
dividend or split, repurchase, recapitalization, combination, or exchange of
shares or other similar changes in such stock. Awards that are not intended by
the Company to comply with the performance-based compensation exception under
Code Section 162(m) may take into account other factors (including subjective
factors).


5.3 Adjustments. The impact of objectively defined and non-discretionary items
(includable in one or more of the following categories) may be taken into
account in any manner preestablished by the Committee in accordance with Code
Section 162(m) when determining whether a Performance Goal has been attained:
(a) changes in generally accepted accounting principles (“GAAP”); (b)
nonrecurring items, if any, that may be defined in an objective and
non-discretionary manner under U.S. GAAP accounting standards or other
applicable accounting standards in effect from time to time; (c) the sale of
investments or non-core assets; (d) discontinued operations, categories or
segments; (e) legal claims and/or litigation and insurance recoveries relating
thereto; (f) amortization, depreciation or impairment of tangible or intangible
assets; (g) reductions in force or early retirement programs; (h) investments,
acquisitions or dispositions; (i) political, legal and other business
interruptions (such as due to war, insurrection, riot, terrorism, confiscation,
expropriation, nationalization, deprivation, seizure, and regulatory
requirements); (j) natural catastrophes; (k) currency fluctuations; (l) stock
based compensation expense; (m) early retirement of debt; (n) conversion of
convertible debt securities; and (o) termination of real estate leases. Each of
the adjustments described above may relate to the Company as a whole or any part
of the Company’s business or operations.


SECTION 6
STOCK OPTIONS


6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees, Consultants and Nonemployee Directors at any time
and from time to time as determined by the Committee in its sole discretion. The
Committee, in its sole discretion, shall determine the number of Shares subject
to each Option, provided that during any Fiscal Year, no Participant shall be
granted Options covering more than 18,000,000 Shares. The Committee may grant
Incentive Stock Options, Nonqualified Stock Options, or a combination thereof;
provided, however, that any Options granted to Consultants or Nonemployee
Directors pursuant to this Section 6 shall be Nonqualified Stock Options.


6.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to exercise of the
Option, and such other terms and conditions as the




--------------------------------------------------------------------------------



Committee, in its discretion, shall determine. The Award Agreement shall also
specify whether the Option is intended to be an Incentive Stock Option or a
Nonqualified Stock Option.


6.3 Exercise Price. Subject to the provisions of this Section 6.3, the Exercise
Price for each Option shall be determined by the Committee in its sole
discretion.


6.3.1 Nonqualified Stock Options. In the case of a Nonqualified Stock Option,
the Exercise Price shall be determined by the Committee in its discretion but
shall be not less than one hundred percent (100%) of the Fair Market Value of a
Share on the Grant Date.


6.3.2 Incentive Stock Options. In the case of an Incentive Stock Option, the
Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, that if on the
Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to Code Section 424(d)) owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the Exercise Price shall be not
less than one hundred and ten percent (110%) of the Fair Market Value of a Share
on the Grant Date.


6.3.3 Substitute Options. Notwithstanding the provisions of Sections 6.3.1 and
6.3.2, in the event that the Company or an Affiliate consummates a transaction
described in Code Section 424(a) (e.g., the acquisition of property or stock
from an unrelated corporation), persons who become Employees or Consultants on
account of such transaction may be granted Options in substitution for options
granted by their former employer. If such substitute Options are granted, the
Committee, in its sole discretion and consistent with Code Section 424(a) and
Code Section 409A, may determine that such substitute Options shall have an
Exercise Price less than one hundred percent (100%) of the Fair Market Value of
the Shares on the Grant Date.


6.4 Expiration of Options.


6.4.1 Expiration Dates. Except as set forth by the Committee in an Award
Agreement, each Option shall terminate no later than the first to occur of the
following events:


(a) The date for termination of the Option set forth in the Award Agreement; or


(b) The expiration of ten (10) years from the Grant Date; or


(c) The expiration of three (3) months from the date of the Participant’s
Termination of Service for a reason other than the Participant’s death,
Disability or Retirement; or


(d) The expiration of one (1) year from the date of the Participant’s
Termination of Service by reason of Disability or death; or


(e) The expiration of one (1) year from the date of the Participant’s Retirement
(except as provided in Section 6.8.2 regarding Incentive Stock Options).






--------------------------------------------------------------------------------



6.4.2 Committee Discretion. The Committee, in its sole discretion, (a) shall
provide in each Award Agreement when each Option expires and becomes
unexercisable, and (b) may, after an Option is granted, extend the term of the
Option (subject to Section 6.8.4 regarding Incentive Stock Options). With
respect to the Committee’s authority in Section 6.4.2(b), if, at the time of any
such extension, the exercise price per Share of the Option is less than the Fair
Market Value of a Share, the extension shall, unless otherwise determined by the
Committee, be limited to the earlier of (1) the maximum term of the Option as
set by its original terms, or (2) ten (10) years from the Grant Date. Unless
otherwise determined by the Committee, any extension of the term of an Option
pursuant to this Section 6.4.2 shall comply with Code Section 409A to the extent
necessary to avoid taxation thereunder.


6.5 Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine in its sole discretion. After an Option is
granted, the Committee, in its sole discretion, may accelerate the
exercisability of the Option.


6.6 Payment. Options shall be exercised by the Participant’s delivery of a
notice of exercise in such form and manner as the Company may designate to the
Secretary of the Company (or its designee), setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by full payment
for the Shares. Upon the exercise of any Option, the Exercise Price shall be
payable to the Company in full in cash or its equivalent. The Committee, in its
sole discretion, also may permit exercise (a) by tendering previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the total Exercise Price, (b) by cashless or "net" exercise, or (c) by any other
means which the Committee, in its sole discretion, determines to both provide
legal consideration for the Shares, and to be consistent with the purposes of
the Plan. As soon as practicable after receipt of a notification of exercise in
such form and manner as the Company may designate and full payment for the
Shares purchased, the Company shall deliver to the Participant (or the
Participant’s designated broker), Share certificates (which may be in book entry
form) representing such Shares.


6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.


6.8 Certain Additional Provisions for Incentive Stock Options.


6.8.1 Exercisability. The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
all plans of the Company and its Subsidiaries or any Parent) shall not exceed
$100,000. To the extent that the aggregate Fair Market Value of the Shares with
respect to which an Option designated as an Incentive Stock Option exceeds this
$100,000 limit, such Option will be treated as a Nonqualified Stock Option. For
purposes of this Section 6.8.1, Incentive Stock Options will be taken into
account in the order in which they were granted, the Fair Market Value of the
Shares will be determined as of the time the Option with




--------------------------------------------------------------------------------



respect to such Shares is granted, and calculation will be performed in
accordance with Code Section 422 and Treasury Regulations promulgated
thereunder.


6.8.2 Termination of Service. No Incentive Stock Option may be exercised more
than three (3) months after the Participant’s Termination of Service for any
reason other than Disability or death, unless (a) the Participant dies during
such three-month period, and/or (b) the Award Agreement or the Committee permits
later exercise (in which case the Option instead may be deemed to be a
Nonqualified Stock Option). No Incentive Stock Option may be exercised more than
one (1) year after the Participant’s Termination of Service on account of
Disability, unless (a) the Participant dies during such one-year period, and/or
(b) the Award Agreement or the Committee permit later exercise (in which case
the option instead may be deemed to be a Nonqualified Stock Option). Unless
otherwise determined by the Committee, any extension of the term or exercise
period on an Option pursuant to this Section 6.8.2 shall comply with Code
Section 409A to the extent necessary to avoid taxation thereunder.


6.8.3 Company and Subsidiaries Only. Incentive Stock Options may be granted only
to persons who are employees of the Company or a Subsidiary on the Grant Date.


6.8.4 Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Code Section 424(d), owns
stock possessing more than 10% of the total combined voting power of all classes
of the stock of the Company or any of its Subsidiaries, the Option may not be
exercised after the expiration of five (5) years from the Grant Date.


SECTION 7
STOCK APPRECIATION RIGHTS


7.1 Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Employees, Consultants, and Nonemployee Directors at any time and
from time to time as shall be determined by the Committee, in its sole
discretion.


7.1.1 Number of Shares. The Committee shall have complete discretion to
determine the number of SARs granted to any Participant, provided that during
any Fiscal Year, no Participant shall be granted SARs covering more than
18,000,000 Shares.


7.1.2 Exercise Price and Other Terms. The Committee, subject to the provisions
of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan. The exercise price of each SAR shall
be determined by the Committee in its discretion but shall not be less than one
hundred percent (100%) of the Fair Market Value of a Share on the Grant Date.
After a SAR is granted, the Committee, in its sole discretion, may accelerate
the exercisability of the SAR.


7.2 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.




--------------------------------------------------------------------------------





7.3 Expiration of SARs. A SAR granted under the Plan shall expire upon the date
determined by the Committee, in its sole discretion, and set forth in the Award
Agreement. Notwithstanding the foregoing, the rules of Section 6.4 also shall
apply to SARs.


7.4 Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:


(a) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times


(b) The number of Shares with respect to which the SAR is exercised.
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares of equivalent value or a combination thereof.


SECTION 8
RESTRICTED STOCK AND UNRESTRICTED STOCK


8.1 Grant of Restricted Stock and Unrestricted Stock. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Shares of Restricted Stock and Unrestricted Stock to Employees,
Consultants, and Nonemployee Directors in such amounts as the Committee, in its
sole discretion, shall determine. The Committee, in its sole discretion, shall
determine the number of Shares to be granted to each Participant, provided that
during any Fiscal Year, no Participant shall receive more than 2,000,000 Shares
of Restricted Stock or Unrestricted Stock.


8.2 Restricted Stock or Unrestricted Stock Agreement. Each Award of Restricted
Stock or Unrestricted Stock shall be evidenced by an Award Agreement that shall
specify any Period of Restriction (if any), the number of Shares granted, and
such other terms and conditions as the Committee, in its sole discretion, shall
determine. Unless the Committee determines otherwise, Shares of Restricted Stock
shall be held by the Company as escrow agent until the restrictions on such
Shares have lapsed.


8.3 Transferability. Except as provided in this Section 8, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.


8.4 Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate, in accordance with this Section 8.4.


8.4.1 General Restrictions. The Committee may set restrictions based upon
continued employment or service with the Company and its Affiliates, the
achievement of specific performance objectives (Company-wide, divisional, or
individual), applicable federal or state securities laws, or any other basis
determined by the Committee in its discretion.






--------------------------------------------------------------------------------



8.4.2 Section 162(m) Performance Restrictions. For purposes of qualifying Awards
of Restricted Stock as “performance-based compensation” under Code Section
162(m), the Committee, in its discretion, may set restrictions based upon the
achievement of Performance Goals during the Performance Period. The Performance
Goals and Performance Period shall be set by the Committee on or before the
Determination Date. In granting Restricted Stock which is intended to qualify
under Code Section 162(m), the Committee shall follow any procedures determined
by it from time to time to be necessary or appropriate thereunder.


8.4.3 Legend on Certificates. The Committee, in its discretion, may legend the
certificates representing Restricted Stock to give appropriate notice of the
restrictions applicable to such Shares.


8.5 Removal of Restrictions. Except as may be provided in the Award Agreement,
Restricted Stock shall be released from escrow as soon as practicable after the
last day of the Period of Restriction. The Committee, in its discretion, may
accelerate the time at which any restrictions shall lapse or be removed. After
the restrictions have lapsed, the Participant shall be entitled to have any
legend or legends under Section 8.4.3 removed from his or her Share certificate,
and the Shares shall be freely transferable by the Participant, subject to
applicable laws. The Committee (in its discretion) may establish procedures
regarding the release of Shares from escrow and the removal of legends, as
necessary or appropriate to minimize administrative burdens on the Company.


8.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Committee determines otherwise.


8.7 Dividends and Other Distributions. During any Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid, unless otherwise provided in the
Award Agreement.


8.8 Return of Stock to Company. On the date set forth in the Award Agreement,
the Restricted Stock for which restrictions have not lapsed shall revert to the
Company and again shall become available for grant under the Plan.


SECTION 9
STOCK UNITS, PERFORMANCE UNITS, AND PERFORMANCE SHARES


9.1 Grant of Stock Units, Performance Units, or Performance Shares. Subject to
the terms and provisions of the Plan, Stock Units, Performance Units, or
Performance Shares may be granted to Employees, Consultants, and Nonemployee
Directors at any time and from time to time, as shall be determined by the
Committee, in its sole discretion. The Committee shall have complete discretion
in determining the number of Stock Units, Performance Units, or Performance
Shares granted to each Participant, provided that during any Fiscal Year no
Participant shall receive




--------------------------------------------------------------------------------



Stock Units, Performance Units or Performance Shares having, in the aggregate, a
grant date value (assuming maximum payout) greater than $20,000,000 or covering
more than 2,000,000 Shares, whichever is greater.


9.2 Initial Value of Stock Units, Performance Units, or Performance Shares. Each
Stock Unit and Performance Unit shall have an initial value that is established
by the Committee on or before the Grant Date. Each Performance Share shall have
an initial value equal to the Fair Market Value of a Share on the Grant Date.


9.3 Award Agreement. Each Award of Stock Units, Performance Units, or
Performance Shares shall be evidenced by an Award Agreement that shall specify
the Performance Period, Period of Restriction, Deferral Period (if any), and
such other terms and conditions as the Committee, in its sole discretion, shall
determine.


9.4 Performance Objectives and Other Terms. The Committee shall set performance
objectives, a Period of Restriction, Deferral Period, or other vesting criteria
in its discretion which, depending on the extent to which they are met, will
determine the number or value of Stock Units, Performance Units, or Performance
Shares that will be paid out to the Participants. Each Award of Stock Units or
Performance Units subject to a Deferral Period and each Award of Performance
Shares subject to a Deferral Period shall be referred to herein as Deferred
Units or Deferred Shares, respectively. Each Award of Stock Units subject to a
Period of Restriction shall be referred to herein as a “Restricted Stock Unit.”
The time period during which the Award is subject to deferral shall be the
“Deferral Period”.


9.4.1 General Performance Objectives. The Committee may set performance
objectives or vesting criteria based upon the achievement of Company-wide,
divisional, or individual goals, applicable federal or state securities laws, or
any other basis determined by the Committee in its discretion (for example, but
not by way of limitation, upon continued employment or service with the Company
and its Affiliates).


9.4.2 Section 162(m) Performance Objectives. For purposes of qualifying Awards
of Stock Units, Performance Units, or Performance Shares as “performance-based
compensation” under Code Section 162(m), the Committee, in its discretion, may
determine that the performance objectives applicable to Stock Units, Performance
Units, or Performance Shares shall be based on the achievement of Performance
Goals during the Performance Period. The Performance Goals and Performance
Period shall be set by the Committee on or before the Determination Date. In
granting Stock Units which are intended to qualify under Code Section 162(m),
the Committee shall follow any procedures determined by it from time to time to
be necessary or appropriate thereunder.


9.4.3 Deferral of Awards. The Committee may set such terms and conditions for
deferral of payment of an Award granted under this Section 9 in accordance with
the following provisions or such other terms and conditions determined by the
Committee in its sole discretion:


(a) Deferred Compensation. Each grant shall constitute the agreement by the
Company to issue or transfer Shares or cash, or a combination thereof, to the
Participant in the future in




--------------------------------------------------------------------------------



consideration of the performance of services, subject to the fulfillment during
the Deferral Period of such conditions as the Committee may specify.


(b) Consideration. Each grant may be made without additional consideration from
the Participant or in consideration of a payment by the Participant that is less
than Fair Market Value on the Grant Date.


(c) Deferral Period. Each grant shall provide that the Deferred Units and
Deferred Shares covered thereby shall be subject to a Deferral Period, which
shall be fixed by the Committee on the Grant Date (or such earlier time required
for compliance with Code Section 409A), and any Award may provide for the
earlier termination of such period in the event of a change in control of the
Company or other similar transaction or event. If the Deferral Period is to
terminate on account of a change in control or other similar transaction or
event, unless otherwise determined by the Committee, such change in control or
other similar transaction or event must constitute a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company (as determined in accordance with Section
409A(a)(2)(A)(v) of the Code and Treasury regulation Section 1.409A-3(i)(5)).


9.5 Earning of Stock Units, Performance Units, or Performance Shares. After the
applicable Period of Restriction or Deferral Period has ended, the Participant
shall be entitled to receive a payout of the number of Stock Units, Performance
Units, or Performance Shares earned by the Participant over the Period of
Restriction or Deferral Period, to be determined as a function of the extent to
which the corresponding performance objectives or other vesting requirements
have been achieved during the Performance Period.


9.6 Form and Timing of Payment. Except as otherwise set forth in an Award
Agreement, payment of earned Stock Units, Performance Units, or Performance
Shares shall be upon the expiration of the applicable Period of Restriction
(subject to any deferral permitted under Section 10.9) or Deferral Period. The
Committee, in its sole discretion, may pay such earned Awards in cash, Shares,
or a combination thereof.


9.7 Dividend Equivalents and Other Ownership Rights. During the Period of
Restriction or Deferral Period, the Participant shall not have any right to
transfer any rights under the subject Award, shall not have any rights of
ownership in the Stock Units, Performance Units, or Performance Shares and shall
not have any right to vote such Awards, but the Committee may, consistent with
the requirements of Code Section 409A (including any exemption therefrom), on or
after the Grant Date authorize the payment of Dividend Equivalents on such
shares or units in cash or additional Shares on a current, deferred or
contingent basis.


9.8 Cancellation. On the date set forth in the Award Agreement, all unearned or
unvested Stock Units, Performance Units, or Performance Shares shall be
forfeited to the Company, and, except as otherwise determined by the Committee,
the Shares covered thereby again shall be available for grant of Awards under
the Plan.










--------------------------------------------------------------------------------



SECTION 10
MISCELLANEOUS


10.1 No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service. Employment with the Company and its Affiliates is on an at-will basis
only.


10.2 Participation. No Employee, Consultant or Nonemployee Director shall have
the right to be selected to receive an Award under this Plan, or, having been so
selected, to be selected to receive a future Award. A Participant’s rights, if
any, in respect of or in connection with any Award is derived solely from the
discretionary decision of the Company to permit the individual to participate in
the Plan and to benefit from a discretionary Award. By accepting an Award under
the Plan, a Participant expressly acknowledges that there is no obligation on
the part of the Company to continue the Plan and/or grant any additional Awards.
Any Award granted hereunder is not intended to be compensation of a continuing
or recurring nature, or part of a Participant’s normal or expected compensation,
and in no way represents any portion of a Participant’s salary, compensation, or
other remuneration for purposes of pension benefits, severance, redundancy,
resignation or any other purpose. The Company and its Subsidiaries and
Affiliates reserve the right to terminate the service of any person at any time,
and for any reason, subject to applicable laws and such person’s written
employment agreement (if any), and such terminated person shall be deemed
irrevocably to have waived any claim to damages or specific performance for
breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Plan or any outstanding Award that is forfeited
and/or is terminated by its terms or to any future Award.


10.3 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.


10.4 Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant’s estate.


10.5 Limited Transferability of Awards. No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 10.4. All rights with respect to an Award granted to
a Participant shall be available during his or her lifetime only to




--------------------------------------------------------------------------------



the Participant. Notwithstanding the foregoing, a Participant may, if the
Committee (in its discretion) so permits, transfer an Award granted on or after
January 24, 2006, to an individual or entity other than the Company. Any such
transfer shall be made in accordance with such procedures as the Committee may
specify from time to time.


10.6 No Rights as Stockholder. Except to the limited extent provided in Sections
8.6 and 8.7, no Participant (nor any beneficiary) shall have any of the rights
or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates (which may be in book entry form) representing such Shares shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Participant (or beneficiary).


10.7 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), or at such earlier time as the Tax
Obligations are due, the Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy all Tax Obligations. Notwithstanding any contrary provision of the
Plan, if a Participant fails to remit to the Company the amount of such Tax
Obligations within the time period specified by the Committee (in its
discretion), the Participant’s Award may, in the Committee’s discretion, be
forfeited and in such case the Participant shall not receive any of the Shares
covered by such Award.


10.8 Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy Tax Obligations, in whole or in part by (a)
having the Company withhold otherwise deliverable Shares, or (b) delivering to
the Company already-owned Shares having a Fair Market Value equal to the amount
required to be withheld or remitted which have been held for such period of time
required to avoid adverse accounting consequences. The amount of the Tax
Obligations shall be deemed to include any amount which the Committee agrees may
be withheld at the time the election is made, and to the extent necessary to
avoid adverse accounting consequences not to exceed the amount determined by
using the minimum federal, state, local or foreign jurisdiction statutory
withholding rates applicable to the Participant with respect to the Award on the
date that the amount of tax or social insurance liability to be withheld or
remitted is to be determined. Except as otherwise determined by the Committee,
the Fair Market Value of the Shares to be withheld or delivered shall be
determined as of the date that the Tax Obligations are required to be withheld
or remitted.


10.9 Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash or the delivery of Shares that would
otherwise be delivered to a Participant under the Plan. In the event of such a
deferral, the Committee, in its discretion, may provide that the payment of
Dividend Equivalents attributable thereto shall be also deferred until such time
as the Award will be settled in accordance with the Participant’s deferral
election. Any such deferral election shall be subject to such rules and
procedures as shall be determined by the Committee in its sole discretion, which
rules and procedures shall comply with the requirements of Code Section 409A,
unless otherwise determined by the Committee.






--------------------------------------------------------------------------------



10.10 Elections by Nonemployee Directors. Pursuant to such procedures as the
Committee (in its discretion) may adopt from time to time, each Nonemployee
Director may elect to forego receipt of all or a portion of the annual retainer,
committee fees and meeting fees otherwise due to the Nonemployee Director in
exchange for Shares or Stock Units. The number of Shares or Stock Units received
by any Nonemployee Director shall equal the amount of foregone compensation
divided by the Fair Market Value of a Share on the date the compensation
otherwise would have been paid to the Nonemployee Director, rounded up to the
nearest whole number of Shares. The procedures adopted by the Committee for
elections under this Section 10.10 shall be designed to ensure that any such
election by a Nonemployee Director will not disqualify him or her as a
“non-employee director” under Rule 16b-3. Unless otherwise determined by the
Committee, the elections permitted under this Section 10.10 shall comply with
Code Section 409A or an exemption therefrom.


10.11 Fractional Shares. The Company shall not be required to issue any
fractional Shares pursuant to this Plan. The Committee may provide for the
elimination of fractions or for the settlement thereof in cash.


10.12 Code Section 409A. Unless otherwise determined by the Committee, each
Award shall comply with Code Section 409A or an exemption therefrom, and the
Committee shall comply with Code Section 409A in establishing the rules and
procedures applicable to deferrals in accordance with Section 10 and taking or
permitting such other actions under the terms of the Plan that would otherwise
result in a deferral of compensation subject to Code Section 409A.


SECTION 11
AMENDMENT AND TERMINATION


11.1 Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason. The Company will obtain stockholder approval of any Plan
amendment to the extent necessary and desirable to comply with Applicable Laws.
The amendment, suspension, or termination of the Plan shall not, without the
consent of the Participant, alter or impair any rights or obligations under any
Award theretofore granted to such Participant. No Award may be granted during
any period of suspension or after termination of the Plan.




SECTION 12
CHANGE IN CONTROL


12.1 Effect of Change in Control on Options and SARs.  Except as set forth in an
applicable Award Agreement and subject to Code Section 409A, in the event of a
Change in Control, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of any Participant, either assume or
continue the Company’s rights and obligations under outstanding Options or SARs
or substitute for outstanding Options or SARs substantially equivalent options
or SARs covering the Acquiror’s stock.  Except as set forth in an applicable
Award Agreement and subject to Code Section 409A, any Options or SARs which are
neither assumed, continued or substituted by the




--------------------------------------------------------------------------------



Acquiror in connection with the Change in Control nor exercised as of the Change
in Control shall, contingent on the Change in Control, become fully vested and
exercisable immediately prior to the Change in Control.  Options and SARs which
are assumed or continued in connection with a Change in Control shall be subject
to such additional accelerated vesting and/or exercisability as the Board may
determine, if any.


12.2 Effect of Change in Control on Other Awards. Except as set forth in an
applicable Award Agreement and subject to Code Section 409A, in the event of a
Change in Control, the Acquiror may, without the consent of any Participant,
either assume or continue the Company’s rights and obligations under outstanding
Awards other than Options or SARs or substitute for such Awards substantially
equivalent Awards covering the Acquiror’s stock.  Except as set forth in an
applicable Award Agreement and subject to Code Section 409A, any such Awards
which are neither assumed, continued or substituted by the Acquiror in
connection with the Change in Control shall, contingent on the Change in
Control, become fully vested.  Awards which are assumed or continued in
connection with a Change in Control shall be subject to such additional
accelerated vesting or lapse of restrictions as the Board may determine, if any.


12.3 For purposes of the Plan, “Change in Control” means the consummation of one
or more of the following events:


(i)
any “person” (as such term is used in Section 13(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”)) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of shares representing more than
50% of the combined voting power of the then outstanding Voting Stock (as
defined below in this Section 12.3) of the Company;



(ii)
the Company consolidates with or merges into any other corporation, any other
corporation merges into the Company, or the Company effects a share exchange or
the Company conveys, sells, transfers or leases all or substantially all (more
than 75%) of its assets (other than to one or more of its wholly-owned
subsidiaries), and, in the case of any such consolidation, merger or share
exchange transaction, the outstanding Common Stock is reclassified into or
exchanged for any other property or securities, unless the shareholders of the
Company immediately before such transaction own, directly or indirectly
immediately following such transaction, at least a majority of the combined
voting power of the then outstanding Voting Stock of the entity resulting from
such transaction in substantially the same proportion as their ownership of the
Voting Stock of the Company immediately before such transaction, or unless such
transaction is effected solely to change the jurisdiction of incorporation of
the Company and results in a reclassification, conversion or exchange of
outstanding shares of Common Stock solely into shares of Common Stock;



(iii)
the Company or the Company and its subsidiaries, taken as a whole, sells,
assigns, conveys, transfers or leases all or substantially all (more than 75%)
of the assets of the Company or of the Company and its subsidiaries, taken as a
whole over a 12-month period, as applicable (other than to one or more
wholly-owned subsidiaries of the Company); or





--------------------------------------------------------------------------------





(iv)
any time the Continuing Directors (as defined below in this Section 12.3) do not
constitute a majority of the Board (or, if applicable, a successor entity to the
Company).

For purposes of the above definition of Change in Control, “Continuing
Directors” means, as of any date of determination, any member of the Board who
(A) was a member of such Board on February 26, 2014 (the “Original Directors”)
or (B) was appointed, nominated for election, or elected to such Board with the
approval of a majority of the Original Directors or Continuing Directors who
were members of such Board at the time of such nomination or election.
For purposes of the above definition of Change in Control, “Person” means any
individual, corporation, partnership, joint venture, trust, estate,
unincorporated organization, limited liability company or government or any
agency or political subdivision thereof. For purposes of the above definition of
Change in Control, “Voting Stock” means all classes of capital stock (shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of the applicable
entity, but excluding any debt securities convertible into such equity) of the
applicable Person then outstanding and normally entitled to vote in the election
of directors.


SECTION 13
LEGAL CONSTRUCTION


13.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


13.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


13.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


13.4 Securities Law Compliance. With respect to Section 16 Persons, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3. To the extent any provision of the Plan, Award Agreement or action by the
Committee fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.


13.5 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California (with the
exception of its conflict of laws provisions).


13.6 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis
for interpretation or construction of the Plan.






--------------------------------------------------------------------------------



EXECUTION IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
executed this amended and restated Plan on the date indicated below.


THE GAP, INC.








Dated: February 26, 2014                     By: /s/ Thomas J. Lima        
Thomas J. Lima
Vice President and Deputy General Counsel


